DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on October 20, 2021. Claim 9 has been amended to resolve a grammatical discrepancy. The examiner acknowledges the transcription error relating to the Giacri’s Patent Number: 6,761,772. A new PTO-892 form has been submitted to correct the record. 
The applicant contends that Giacri’s top and bottom turntables are “not connected to each other in the manner required by the claims,” and their rotation is not dependent as would be “required by the claimed combination of wafer support and roller pinion wheel” (p. 7). 
In response, the examiner observes that the requirements imputed by Applicant’s representative do not actually inhere from the syntax of any independent claim. Claim 1, for instance, merely specifies a support “connected” to a shaft, whereby a subjacent a pinion wheel is “in contact” with said shaft. Giacri discloses at least this much, surely – see Figure 1. Further, there is no indication that the pinion wheel is required to actuate the movement of the wafer support or, even more broadly, that these two features are even mechanically coupled. Giacri’s lower turntable constitutes a “roller pinion” simply because it comprises a round gear. It appears, then, that the enumerated arguments are incommensurate with the metes of the claim. The rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacri et al., US 6,761,772.
Claim 1: Giacri discloses a wafer pedestal, comprising:
A wafer support (2) having a support surface and a bottom surface defining a thickness (Fig. 1);
A wafer support shaft (1) connected to the wafer support and extending from the bottom surface (2, 58ff);
A roller pinion wheel (2’) below the wafer support in contact with the support shaft;
A plurality of roller pinions (6) spaced around the wheel at different angular positions (3, 25-30).
To clarify, the notation 2’ denotes the second, lower wheel delineated by Figure 1. 
Claims 3-4: Giacri provides eight, uniformly spaced roller pinions (Fig. 2).
Claims 5-7: At the very least, the wafer support (2) includes openings to accommodate the axle journals (4) (2, 67ff). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giacri.
Claim 2: Giacri’s pinion wheel is a monolithic, rather than a spoked, structure. Even so, changing the configuration of a structure without a corresponding enhancement of functionality is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 8: Although Giacri is silent regarding the thickness of the wafer support, this is a result effective variable which can be optimized through routine experimentation – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claims 9, 15: The rejection of claim 1, above, addresses those limitations drawn to the wafer pedestal. In addition, Giacri executes “vacuum coating,” which one of ordinary skill would understand as necessitating a closed chamber comprising top, bottom, and sidewalls. The rotating ring (9) may be taken as the “susceptor assembly…having a hole,” and Giacri provides a rotation pin (16) to contact a pinion of the pinion wheel to rotate the wafer pedestal (3, 61ff). 
Claim 10: The fastening ring (13), fastening screw (14), and peg (12) can be manipulated to move the rotation pin (16), whereby this collection may be taken as the “wafer rotation actuator” (3, 47-60). 
Claim 14: The pin rotates the pedestal opposite the susceptor assembly (Fig. 2). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giacri in view of del Rio, US 4,284,033.
Claim 11: Giacri is silent regarding the presence of an actuating motor. In supplementation, del Rio avails a motor (22) to actuate the movement of a rotation pin (24) which, in turn, facilitates the rotation of a wafer pedestal (Fig. 1; 2, 27-50). It would have been obvious to integrate a motor to actuate Giacri’s pin, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giacri in view of Kato, US 2018/0037990.
Regarding the orientation of the wafer pedestal, Kato shows that it is known to recess the pedestal (2) within the susceptor (1) to establish a coplanar arrangement (Fig. 1). Further, Kato provides a circular groove (96a) for the provision of an inert gas (Fig. 16; [0080]). It would have been obvious to the skilled artisan to incorporate these known techniques within Giacri’s system to yield the predictable result of optimally securing and orienting a wafer to receive deposition.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716